In an action, inter alia, to recover damages for accountant malpractice, the plaintiffs appeal from so much of an order of the Supreme Court, Westchester County (Lefkowitz, J.), entered September 13, 1994, as granted those branches of the defendants’ motion which were to dismiss the first, third, fifth, sixth, and seventh causes of action as barred by the Statute of Limitations.
Ordered that the order is modified, on the law, by deleting the provisions thereof granting those branches of the defendants’ motion which were to dismiss the first and third causes of action and substituting therefor provisions denying those branches of the motion; as so modified, the order is affirmed insofar as appealed from, with costs payable to the plaintiffs.
We find that, under the continuous representation rule, the plaintiffs’ first and third causes of action were timely brought *684(see, Greene v Greene, 56 NY2d 86; Zwecker v Kulberg, 209 AD2d 514). Significantly, in these two causes of action, the plaintiffs alleged that the defendants continuously, negligently, and in breach of an agreement, created and managed the plaintiffs’ pension plan through 1983. Since the action was commenced in July 1985, these two causes of action were within the applicable Statutes of Limitations (see, CPLR 214 [6]; 213 [2]).
However, we agree with the Supreme Court that the plaintiffs’ fifth, sixth, and seventh causes of action were barred by the Statutes of Limitations (see, CPLR 213 [1], [2]; 214 [6]). Mangano, P. J., Thompson, Friedmann and Florio, JJ., concur.